FILED
                              NOT FOR PUBLICATION                           JUN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOHNNY EARL EVANS,                                No. 09-15070

                Plaintiff - Appellant,            D.C. No. 1:06-cv-01250-ALA

  v.
                                                  MEMORANDUM *
JEANNE S. WOODFORD, et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Arthur L. Alarcón, Circuit Judge, Presiding **

                              Submitted May 25, 2010 ***


Before:         CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Johnny Earl Evans, a California state prisoner, appeals pro se from the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Arthur L. Alarcón, United States Circuit Judge for the
Ninth Circuit, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, appellant’s
request for oral argument is denied.
district court’s order denying his motion for reconsideration in his 42 U.S.C.

§ 1983 action alleging violations of his First and Eighth Amendment rights. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion,

Latshaw v. Trainer Wortham & Co., Inc., 452 F.3d 1097, 1100 (9th Cir. 2006), and

we affirm.

      In his motion for reconsideration, Evans repeated the arguments raised in his

oppositions to the motion to dismiss: that both his grievance and citizen’s

complaint satisfied the administrative exhaustion requirement or, in the alternative,

that he was excused from compliance with the exhaustion requirement. The

district court did not abuse its discretion by denying the motion for reconsideration

because Evans failed to establish “manifest injustice” to warrant relief from

judgment. Id. at 1103 (explaining that Federal Rule of Civil Procedure 60(b)(6) “is

used sparingly as an equitable remedy to prevent manifest injustice” (internal

quotation marks and citation omitted)).

      Evans’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                      09-15070